SCHEDULE A to the Operating Expenses Limitation Agreement (as amended on September 18, 2015 to add Class A to the Semper MBS Total Return Fund) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Semper MBS Total Return Fund Institutional Class Investor Class Class A 0.75% 1.00% 1.00% Semper Short Duration Fund Institutional Class Investor Class 0.60% 0.85% ADVISORS SERIES TRUST on behalf of the series listed on ScheduleA SEMPER CAPITAL MANAGEMENT, L.P. By:/s/ Douglas G. Hess By:/s/ Gregory Ellis Name:Douglas G. Hess Name:Gregory Ellis Title:President Title:President and Chief Operating Officer 1
